Citation Nr: 0033182	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  97-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


INTRODUCTION

The veteran had active service from July 1981 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
VARO in St. Paul, Minnesota, which granted service connection 
for chondromalacia of the left knee and assigned a 
noncompensable evaluation, effective April 29, 1996, the date 
of receipt of the veteran's claim for compensation benefits.  
Subsequently, in a March 1997 rating decision, additional 
records were considered and the aforementioned rating 
decision was changed to reflect a 10 percent disability 
rating for the chondromalacia of the left knee, effective 
April 29, 1996.  In her substantive appeal, dated in April 
1997, the appellant indicated that she felt very strongly 
that her condition was worse than reflected by the 10 percent 
disability rating.  The Board finds, therefore, that the 
issue of entitlement to a higher disability rating for 
chondromalacia of the left knee remains in contention.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (a claim remains 
in controversy if the RO grants less than the maximum 
available benefit).

The undersigned notes that by rating decision dated in March 
2000, service connection for a left ankle disability with 
decreased range of motion secondary to the service-connected 
chondromalacia of the left knee was granted and a 10 percent 
disability rating was assigned, effective May 2, 1997. 


FINDINGS OF FACT

1.  Chondromalacia patella of the left knee is manifested by 
complaints of pain, some effusion, tenderness to palpation, 
and motion from 10 degrees to 100 degrees.

2. X-ray studies of the knee are normal and there is no 
showing of instability.  

3. The overall level of impairment is best described as 
moderate in degree.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for 
chondromalacia patellae of the left knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.3, 4.7. 4.40, 4.45, 4.71(a), Diagnostic Codes 5257 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

A review of the service medical records reflects that the 
veteran was treated and evaluated for a contusion of the left 
knee in January 1992 after slipping.  X-ray studies at the 
time showed no fracture.

Of record are reports of outpatient treatment visits with a 
private group health concern on periodic occasions between 
October 1995 and April 1996.  At the time of a visit in 
October 1995, she displayed functional full range of motion 
of the knee joint with pain at the extreme end range of 
extension.  There was tenderness to palpation, but the 
cruciate ligaments were intact.  The assessment was left knee 
pain.  Also noted were possible patellofemoral symptoms along 
with medial collateral ligament strain.

She was seen for ongoing treatment and complaints regarding 
the knee on a periodic basis thereafter.  At the time of one 
such visit in August 1996, it was indicated she had a good 
range of motion, but could not bend, squat, or go up and down 
stairs because of pain in the left knee.  The right knee had 
not bothered her at all.  She had been through physical 
therapy and strengthening, but still complained of chronic 
knee pain.  On observation she had a very laxed patella.  
There was tenderness along the medial aspect of the patella, 
but there was no joint line tenderness.  She had crepitation 
with flexion and extension over the patella.  There was some 
effusion.  There was full extension and full flexion.  There 
was no ligamentous laxity.  X-ray studies reportedly showed 
lateral riding of the patella.  The assessment was 
patellofemoral syndrome with chondromalacia and possible 
recurrent dislocation.

By a rating decision dated in March 1997, the disability 
rating for the left knee chondromalacia was amended to 
reflect a 10 percent rating, effective April 29, 1996.

An examination of the joints was accorded the appellant by VA 
in March 1998.  It was noted that she had a knee brace, but 
was not wearing it on a regular basis because it was not 
comfortable.  The appellant reported she had never had 
surgery of the knee.  Relafen helped with pain and swelling.  

She was currently employed doing telemarketing work.  

On examination the left knee flexed easily, although she 
complained of discomfort in the quadriceps muscle at 108 
degrees.  Extension was straight with tremor in the 
quadriceps muscle group.  When she was standing with her 
shoes on, the tremor disappeared and she had more stability 
in the knee.  The kneecap shifted laterally with forced 
extension and she would grab at the knee.  The collateral 
cruciate ligaments were tight.  There was some crepitus of 
the patella and slight tenderness of the tibial plateau 
medially and laterally to firm palpation.  

The pertinent assessment was hypermobility of the knees with 
chondromalacia patellae of the left knee.

The veteran was accorded another examination of the joints by 
VA in May 2000.  She stated she had used a brace in the past, 
but no longer used one.  She noted that her pain was often 
bad at night after she had been up all day and she would 
occasionally take a Tylenol No. 3 if the pain were bad.  She 
complained that in the morning her knee was often stiff.

On examination she was described as in no acute distress.  
The left knee showed no redness or warmth, but there was a 
very mild effusion, particularly around the posterior aspect 
of the knee joint.  There was tenderness to palpation along 
the medial and inferior aspects of the patella.  Also, there 
was tenderness to palpation of the popliteal fossa.  Motion 
was from 10 degrees to 100 degrees.  Strength was 5/5 in all 
muscle groups, but it was noted she experienced pain with 
testing of the flexors and extensors of the lower leg.  There 
was no evidence of ligamentous instability, but it was noted 
that any manipulation of the knee was painful to her.

The assessment was chondromalacia patellae.  As to whether 
pain could significantly limit functional ability, the 
examiner stated it could.  As to whether there was limitation 
of motion due to pain and use, the examiner stated this was 
"undetermined."  As to whether any degree of additional range 
of motion loss was due to pain and use, the examiner again 
stated this was "undetermined."  As to whether there was 
excess fatigability, incoordination, or pain on movement, the 
examiner stated there was.  

X-ray studies of the left knee done in September 2000 were 
negative.

Analysis.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran has appealed the disability rating initially 
assigned for the grant of service connection in October 1996.  
Because she has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which her claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Diagnostic Code 5257, pertaining to other impairment of the 
knee, including recurrent subluxation or lateral instability, 
provides a 10 percent disability rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment.  38 C.F.R. 
§ 4.71a.  The normal range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 provides a 10 percent evaluation when flexion is 
limited to 45 degrees.  For a 20 percent evaluation, flexion 
is to be limited to 30 degrees.  A 30 percent evaluation may 
be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides a 10 percent evaluation when 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  A 30 
percent evaluation may be assigned where the evidence shows 
extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  Where 
extension is limited to 45 degrees, a 50 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

At the time of the examination of the joints accorded the 
veteran in May 2000, she continued to complain of constant 
left knee pain.  She had active knee motion from 10 to 200 
degrees.  The Board notes that such motion range does not 
meet the criteria for a rating in excess of 10 percent under 
38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 5261.  However, 
despite an X-ray study later in 2000 that showed no 
abnormality, it was noted at the time of the May 2000 
examination that in the opinion of the examiner, the 
appellant's pain significantly limited her functional ability 
and the examiner answered in the affirmative in response to 
whether or not the veteran experienced excess fatigability, 
incoordination, and/or pain on movement.

Additionally, at the time of the May 2000 examination, while 
there was no evidence of ligamentous instability, the 
examiner noted any manipulation of the knee was painful to 
the veteran.  Further, while there was no redness or warmth 
demonstrated, there was noted to be effusion and tenderness 
to palpation.  In view of this symptom picture, the 
undersigned finds that the medical evidence more nearly 
approximates a degree of disability contemplated by the 20 
percent rating, indicative of moderate knee impairment.  The 
veteran has complained of continuous pain ever since the date 
of receipt of her claim for disability benefits and the 
undersigned believes, particularly resolving all reasonable 
doubt in her favor, that the 20 percent rating should be made 
effective the date of receipt of her claim in April 1996.  
The Board finds that entitlement to a disability rating in 
excess of 20 percent is not shown at any point in time since 
April 1996.  The evidence does not show the presence of 
severe impairment of the knee attributable to her 
chondromalacia or such significant motion restriction to 
warrant the assignment of a rating in excess of 20 percent at 
any time since the effective date of the grant of service 
connection.




ORDER

A disability rating of 20 percent, but not more, for 
chondromalacia patella of the left knee is granted, subject 
to the laws and regulations pertaining to the award of 
monetary benefits.  


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals







